                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-CV-61971-DPG-GAYLES

BROOKE MIZRACHI,

        Plaintiff,
v.

TRANS UNION, LLC, et al.,

        Defendants.
                                            /

                                           ORDER

        THIS CAUSE comes before the Court upon Defendant Trans Union, LLC’s (“Trans

Union”) Motion to Dismiss [ECF No. 23].         The Court has carefully reviewed the Motion, the

record, and applicable law and is otherwise fully advised. For the reasons that follow, Trans

Union’s Motion is granted.

                                       BACKGROUND

        Brooke Mizrachi (“Plaintiff”) sued Trans Union, a credit reporting agency (“CRA”), for

two causes of action: willful (Count 1) and negligent (Count 2) violations of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681. Plaintiff’s claims are based on Trans Union’s

alleged publication of erroneous information in her credit report, which has caused Plaintiff

harm.

I.      Allegations in the Complaint

        On or about June 13, 2018, Plaintiff sent Trans Union a letter disputing the accuracy of

two debt accounts published on her credit report relating to medical services she received in

connection with the birth of her son. Plaintiff claims the first, a Credit Collection Services

(“CCS”) debt, is inaccurate because Dr. Aronson, her treating physician, or an insurance

company has paid the debt in full. (Complaint ¶¶ 36, 38.) Plaintiff alleges that the second, a
Nationwide Recovery Service, Inc. (“Nationwide”) debt, is inaccurate because the medical

services she received were “covered” and “should have been paid” by Medicaid. (Complaint ¶

24.) Plaintiff also avers the Nationwide debt is not her responsibility because the Medicaid

program paid the debt. (Complaint ¶ 26.)

       Plaintiff alleges Trans Union continues to publish inaccurate information in her credit

report despite Plaintiff’s notice to Trans Union that the information was inaccurate. Plaintiff

asserts she suffered harm as a result of Trans Union’s publication of inaccurate information in

her credit report, specifically: a lower credit score, reduced creditworthiness, and emotional

anguish. Trans Union maintains, however, Plaintiff does not have a cause of action because

Plaintiff’s claim is a collateral attack against the validity of the debts and is not based on Trans

Union negligently or willfully reporting a factual inaccuracy.

II.    Procedural Background

       On August 21, 2018, Plaintiff filed a 12-count complaint against five defendants: Trans

Union, Equifax Information Services, LLC (“Equifax”), Experian Information Solutions, Inc.

(“Experian”), CCS, and Nationwide.           Four defendants (Equifax, Experian, CCS, and

Nationwide) filed answers. Plaintiff voluntarily dismissed Equifax on October 11, 2018. Trans

Union moves to dismiss Count II with prejudice, arguing that Plaintiff fails to adequately allege

that her credit report was factually inaccurate.     Trans Union also claims Count I must be

dismissed because Plaintiff fails to allege facts that demonstrate a willful violation of FCRA.

                                           ANALYSIS

I.     Standard of Review

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570, 127 S.Ct. 1955, 167 L. Ed. 2d 929 (2007)). Although this pleading standard
“does not require ‘detailed factual allegations,’ . . . it demands more than unadorned, the

defendant –unlawfully-harmed-me accusations.” Id. (alteration added) (quoting Twombly, 550

U.S. at 555).

       Pleadings must contain “more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted).

Indeed, “only a complaint that states a plausible claim for relief survives a motion to dismiss.”

Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556). To meet this “plausibility standard,” a

plaintiff must “plead[ ] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.”        Id. at 678 (alteration added) (citing

Twombly, 550 U.S. at 556). When reviewing a motion to dismiss, a court must construe the

complaint in the light most favorable to the plaintiff and take the factual allegations therein as

true. See Brooks v. Blue Cross & Blue Shield of Fla. Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).

II.    Discussion

       FCRA mandates that CRAs publish accurate information in a consumer’s credit report.

CRAs must adhere to reasonable procedures that ensure an individual’s credit information is

being reported with “maximum possible accuracy.”           15 U.S.C. § 1681e(b).       A CRA that

“willfully fails to comply” with the requirements of the statute is liable to the consumer for

actual, statutory, or punitive damages. 15 U.S.C. § 1681n(a). A CRA that negligently fails to

comply with any requirement imposed by FCRA is liable to that consumer “in an amount equal

to the sum of any actual damages sustained by the consumer as a result of the failure.” 15 U.S.C.

§ 1681o(a)(1). Plaintiff’s Complaint alleges reporting errors for the CCS and Nationwide debt

collection accounts because she is not responsible for those accounts. Trans Union argues that

Plaintiff is disputing the legal validity of her underlying debts rather than the factual accuracy of

the information published by Trans Union in Plaintiff’s credit report.
         Plaintiff fails to adequately allege either of her claims.                  Although Plaintiff alleges

background facts regarding her credit report and communications with Trans Union, within each

count she merely recites legal conclusions without any facts that allow the reasonable inference

that Trans Union’s conduct was willful (Count I) or negligent (Count II). Twombly, 550 U.S. at

556. Therefore, Plaintiff has not pled facts necessary to state a claim against Trans Union for a

willful or negligent violation of FCRA. 1

                                                CONCLUSION

         Based on the foregoing, it is hereby

         ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss [ECF NO. 23] is

GRANTED.           The Complaint is DISMISSED without prejudice. Plaintiff shall file an

Amended Complaint within 10 days of the date of this order.

         DONE AND ORDERED in Chambers at Miami, Florida, this 18th day of January, 2019.




                                                      ________________________________
                                                      DARRIN P. GAYLES
                                                      UNITED STATES DISTRICT JUDGE




1         The Court notes that Plaintiff has also pled inconsistent factual allegations with respect to the Nationwide
debt account. In her Complaint, Plaintiff alleges in one paragraph that the Nationwide account “should have been
paid” by Medicaid (Complaint ¶ 24) and in another that she “is not the responsible party” for the debt because the
account “was paid” by Medicaid. (Complaint ¶ 26.) Thus, the Complaint does not clearly state whether the
Nationwide debt account has been paid in full. Plaintiff’s inconsistent factual allegations require the Court to
dismiss the Nationwide claim without prejudice. Twombly, 550 U.S. at 558. (“a district court must retain the power
to insist upon some specificity in pleading before allowing a potentially massive factual controversy to proceed.”)
